COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Hung Le v. The State of Texas

Appellate case number:     01-14-01019-CR

Trial court case number: 1398928

Trial court:               232nd District Court of Harris County

        On November 11, 2016, this appeal was abated, and the case was remanded to the trial
court for a hearing regarding appellant’s counsel’s failure to file a brief. The trial court appointed
new counsel and ordered the brief filed no later than January 5, 2017.
       On January 5, 2017, appellant’s new counsel, Joe Varela, filed two motions: a motion to
supplement the record and a motion for extension of time to file the brief.
       The abatement of this appeal is lifted and the case is restored to the active docket.
        The motion to supplement is denied because no ruling from this court is necessary to
supplement the record. The rules authorize a party to “direct the official court reporter to prepare,
certify, and file in the appellate court a supplemental reporter’s record containing the omitted
items.” TEX. R. APP. P. 34.6(d).
      The motion for extension of time to file appellant’s brief is granted. A brief shall be filed
by February 21, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 24, 2017